MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) decision denying petitioner’s motion to reopen removal proceedings.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The regulations provide that a motion to reopen must be filed with the BIA within ninety days after the date on which the final administrative decision was rendered. 8 C.F.R. § 1003.2(c)(2). Here, the motion to reopen was filed over two years late. Therefore, the BIA did not abuse its discretion when it denied petitioner’s untimely motion to reopen. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005) (holding that BIA denials of motions to reopen or reconsider are reviewed for abuse of discretion); see also Hughes v. Ashcroft, 255 F.3d 752, 759-60 (9th Cir.2001) (holding that the Child Citizenship Act of 2000 does not apply retroactively to lawful permanent residents who were older than eighteen years old at the time of the Act’s effective date).
Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.